 





Exhibit 10.3

 

HongKong Takung Assets and Equity of Artworks
Exchange Co., Limited

 

Convention of Joint Owners of Artworks

 

This convention is signed by all joint owners who commit to abide by this
convention consciously.

 

Article 1 This convention is enacted in accordance with the relevant laws of the
Hong Kong Special Administrative Region (HKSAR) to protect the lawful rights and
interests of joint owners of artworks of HongKong Takung Assets and Equity of
Artworks Exchange Co., Limited (hereinafter referred to as “the Exchange”) and
to ensure that artwork investment activities are safe and orderly.

 

Article 2 Artwork holders who retain artwork units, offering agents who
subscribe for artwork units and traders who purchase and hold the artwork units
in accordance with the rules enacted by the Exchange shall be the joint owners
of the artwork. Joint owners shall obtain the title of the artwork which
corresponds to the artwork units they have purchased. All joint owners of an
artwork shall share the ownership of the artwork in proportion to the artwork
units they have purchased.

 

1

 

 

Article 3 Joint owners shall exercise their rights to the artwork and undertake
corresponding obligations in accordance with the articles of this convention,
and deal with their artwork units in accordance with the articles of this
convention and the relevant rules of the Exchange.

 

Article 4 Following the acquisition of artwork units by the joint owners, the
Exchange is automatically authorized to act on behalf of the joint owners to
designate and change the transportation carrier or the depositary, and to sign,
modify, cancel and terminate relevant documents such as the agreements for
transportation or depositary, and to deliver, deposit and get back the artwork.
Joint owners are entitled to claim restitution of the artwork corresponding to
the artwork units they held. If joint owners holding the entire units of the
underlying artwork reach a consensus to claim restitution of the artwork, they
shall jointly submit an application to the Exchange and designate a
representative to receive the artwork from the depositary who will be informed
by the Exchange to make restitution. Joint owners of only part of the units are
not entitled to claim restitution.

 

Article 5 Following the acquisition of artwork units by the joint owners, the
Exchange is automatically authorized to act on behalf of the joint owners to
designate and change the insurer, to have the artwork insured and to sign,
modify, cancel and terminate relevant documents such as the insurance contract
entered into with the insurer.

 

2

 

 

Article 6 Following the acquisition of artwork units by the joint owners, the
Exchange is automatically authorized to act on behalf of the joint owners to
decide whether to display the artwork (either regularly or not regularly), and
to determine all relevant matters such as the time, venue, manner and duration
of the display. Artworks shall normally be displayed for free and the joint
owners shall not claim any right of income therefrom except for certain special
circumstances in respect of which the Exchange has issued announcement and made
relevant arrangements as to how to deal with the proceeds from display.

 

Article 7 Following the acquisition of artwork units by the joint owners, the
Exchange is automatically authorized to act on behalf of the joint owners, when
it is discovered that the artwork needs to be maintained and repaired, to decide
whether to carry out special treatment such as maintenance and repair work on
the artwork, to determine all relevant matters such as the time, venue,
craftsman, method and cost of maintenance and repair work, and to sign relevant
documents. The costs, risks and losses incurred by such maintenance and repair
work shall be borne by the joint owners.

 

Article 8 On condition that joint owners irrevocably waive the right of first
refusal on the artwork units, the trading in artwork units shall be conducted
according to the principle of price priority and the principle of time priority
in accordance with the rules of the Exchange.

 

3

 

 

Article 9 Joint owners are entitled to pledge their artwork units. Joint owners
who pledge their artwork units are required to sign a written pledge contract
with the pledgee and apply to the Exchange for registration of the pledge. The
pledgee shall agree that when there is the occurrence of special circumstances
according to the rules of the Exchange such as settlement upon expiry, the
pledgee will unconditionally agree that the Exchange shall handle the situation
in accordance with the rules of the Exchange. The Exchange shall approve the
pledge registration if the above conditions are satisfied. The joint owners are
not allowed to sell their pledged artwork units or claim any restitution during
the term of pledge except with the prior approval from the pledgee.

 

Article 10 The joint owners whose artwork units are frozen according to the law
are not allowed to sell the frozen units or claim any restitution of the artwork
during the period when the artwork units are frozen except with the prior
approval from the party that freezes the artwork units.

 

Article 11 Joint owners shall not claim the partitioning of the artwork, shall
not claim discount, auction or sale of the artwork or partitioning of the money
received without the consensus of all joint owners.

 

Article 12 Joint owners are entitled to sell their artwork units according to
the trading rules of the Exchange, and the claim for restitution corresponding
to the sold artwork units is accordingly transferred in lieu of actual delivery
of the artwork, whereas the title owned by the joint owners is instantly
eliminated.

 

4

 

 

Article 13 As titleholder of the artwork, the joint owners shall bear the risks
of damage and loss of the artwork in proportion to the artwork units held. Joint
owners are entitled to demand compensation from relevant person liable if the
depositary organizations, insurance organizations or other third parties shall
bear the responsibility for the damage and loss.

 

Article 14 Upon the expiry of the specified trading term for the artwork units
and on condition that all joint owners agree to settlement by auction, the
proceeds from successful settlement by auction, after deducting the auction fee,
shall be distributed to the joint owners in proportion to their respective
holding of artwork units prior to settlement; in case the settlement by auction
is not successful, the artwork will continue to be traded on the Exchange until
the next period as specified by the Exchange for settlement by auction.

 

Article 15 If all joint owners of the same artwork reach a consensus to change
certain articles of this convention or the arrangement on transportation,
depositary, insurance and display determined by the Exchange, they shall jointly
lodge a written application to the Exchange and discuss details with the
Exchange on how to handle the matters.

 



5

